DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The applicant is request to cancel non-elected claims 7-11,17-21 without traverse (response filed on 10/31/2022) in response to this non-final office action.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2,4,6,12,14,16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3,4,12,13,7,8,18,19 of U.S. Patent No.10,993,271. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one skilled in the art to modify the invention recited by patented claims 3,4 and 7,18 of patent 10,993,271 in order to arrive at the invention recited in present application claims 2 and 12 respectively. The comparison between the application claims and the patent claims is as follows:  
The present application claim 2 is as follows:
2. A method performed by a base station in a wireless communication system, the method comprising: establishing a radio resource control (RRC) connection with a user equipment (UE); transmitting, to an entity for managing a mobility of the UE, an initial UE message after the RRC connection is established; receiving, from the entity, an initial UE context setup request message based on the initial UE message, the initial UE context setup request message including information on a service type for the UE; and transmitting, to a target base station, a handover request message for a handover of the UE based on the mobility of the UE, wherein the handover request message includes the information on the service type for the UE. 

The patent claims 3 and 12 are as follow:
 3. A method performed by a base station in a wireless communication system, the method comprising: receiving, from a user equipment (UE), a radio resource control (RRC) connection setup request message; transmitting, to the UE, an RRC connection setup message, in response to the RRC connection setup request message; receiving, from the UE in response to the RRC connection setup message, an RRC connection setup complete message for establishing an RRC connection between the base station and the UE, including first information on a service type; identifying whether a plurality of service types supported by the base station includes the service type, based on the first information; performing a communication associated with the service type with the UE, in case that the service type is included in the plurality of service types; and transmitting, to a target base station, a handover request message for the UE, in case that the target base station is identified during the RRC connection, wherein the handover request message includes second information on at least one service type supported by the UE.
  12. The method of claim 3, further comprising: transmitting, to an entity managing a mobility of the UE, an initial UE message after the RRC connection is established; and receiving, from the entity managing the mobility of the UE, an initial context setup request message, in response to the initial UE message, wherein the initial context setup request message includes the second information on the at least one service type supported by the UE.
The present application claim 12 is as follows:
 12. A base station in a wireless communication system, the base station comprising: a transceiver; and a controller configured to: establish a radio resource control (RRC) connection with a user equipment (UE), control the transceiver to transmit, to an entity for managing a mobility of the UE, an initial UE message after the RRC connection is established, control the transceiver to receive, from the entity, an initial UE context setup request message based on the initial UE message, the initial UE context setup request message including information on a service type for the UE, and control the transceiver to transmit, to a target base station, a handover request message for a handover of the UE based on the mobility of the UE, wherein the handover request message includes the information on the service type for the UE.

The patent claims 7 and 18 are as follow:
   7. A base station in a wireless communication system, the base station comprising: a transceiver configured to transmit and receive a signal; and a controller configured to: control the transceiver to receive, from a user equipment (UE), a radio resource control (RRC) connection setup request message, control the transceiver to transmit, to the UE, an RRC connection setup message in response to the RRC connection setup request message, control the transceiver to receive, from the UE in response to the RRC connection setup message, an RRC connection setup complete message for establishing an RRC connection between the base station and the UE, including first information on a service type, identify whether a plurality of service types supported by the base station includes the service type, based on the first information, perform a communication associated with the service type with the UE based on the first information, in case that the service type is included in the plurality of service types, and control the transceiver to transmit, to a target base station, a handover request message for the UE, in case that the target base station is identified during the RRC connection, wherein the handover request message includes second information on at least one service type supported by the UE.
 18. The base station of claim 7, wherein the controller is further configured to control the transceiver to transmit, to an entity managing a mobility of the UE, an initial UE after the RRC connection is established, and receive, from the entity managing the mobility of the UE, an initial context setup request message, in response to the initial UE message, and wherein the initial context setup request message includes the second information on the at least one service type supported by the UE.

The limitations recited in present application claims 4,6,14,16 correspond to patent claims 3+4,13,7+18,19 respectively.


  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-6,12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al (U.S.Pub. # 2012/0258767) in view of Martinez Tarrandell et al (U.S.Pub. # 2015/0327142).
         Regarding claims 2,12, Liang et al disclose a method performed by a base station ( see HeNB in fig.5) in a wireless communication system, the method comprising: establishing a radio resource control (RRC) connection with a user equipment (UE) (501 of fig. 5); transmitting, to an entity  (see MME of fig. 5)for managing a mobility of the UE,  an initial UE message after the RRC connection is established (502 of fig. 5); receiving, from the entity (see MME of fig. 5), an initial UE context setup request message (see 509 of fig. 5) based on the initial UE message, the initial UE context setup request message including information on a service type for the UE (para. 0074-0079 for service type for the UE). Liang et al donot specifically disclose transmitting, to a target base station, a handover request message for a handover of the UE based on the mobility of the UE, wherein the handover request message includes the information on the service type for the UE (para. 0028,0029 discloses the type of UE such as LC-UE and see fig.6-8 for handover procedure between the source eNB1 and target eNB2, para.0022-0047). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to use the teaching of Martinez Tarrandell et al in the system of Liang et al in order to determine support of a target base station for user equipment and provide the handover to the target base station.
            Regarding claims 3,13, Liang et al disclose wherein the information on the service type for the UE is determined based on subscription information for the UE (para.0015,0017,0020,0021).  
             Regarding claims 4,14, Martinez Tarrandell et al disclose performing an X2 setup procedure with the target base station, wherein a first message for the X2 setup procedure transmitted from the base station to the target base station includes first information on at least one service type supported by the base station, and wherein a second message for the X2 setup procedure transmitted from the target base station to the base station includes second information on at least one service type supported by the target base station (para. 0038-0039).  
             Regarding claims 5, 15, Martinez Tarrandell et al disclose wherein the handover of the UE is triggered based on the mobility of the UE, and wherein the at least one service type supported by the target base station is identified based on the second information (para.0023, para.0022-0047).  
            Regarding claims 6,16, Martinez Tarrandell et al disclose wherein the service type for the UE includes at least one of a first service type associated with transmission delay and a second service type associated with a massive communication (para.0028 for machine type communication or M2M communication).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIT PATEL/Primary Examiner, Art Unit 2416